PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,086,280
Issue Date: December 27, 2011
Application No. 12/485,118
Filed: June 16, 2009
For: EXPLOSION PROOF COMMUNICATIONS RELAY AND COMMUNICATIONS SYSTEM
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed June 18, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7½ year maintenance fee by 
December 27, 2019. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Applicant appears to have included the $250 surcharge fee with the payment of the maintenance fee. Since the statutory period to file has ended and the patent has expired, a surcharge is not necessary. Applicant should note that the current maintenance fee in the amount of $1,880 instead of $2,130 as stated in the petition, has been charged to the deposit account as authorized.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET